          Case 1:20-cv-02705-ELH Document 47 Filed 01/19/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                     )
In Re Application of Daniel Snyder                   )
For an Order Directing Discovery from                )
Moag & Co., LLC Pursuant to                          ) Case No. 20-CV-02705-ELH
28 U.S.C. § 1782                                     )
                                                     )

                                      NOTICE OF FILING

       Respondent Moag & Company, LLC (“Respondent” or “Moag & Co.”), by and through

undersigned counsel, hereby respectfully provides Notice of Petitioner Daniel Snyder’s filing in

the District of New Jersey directly related to the § 1782 proceeding in this Court, as follows:

   1. On Friday, January 15, 2021, at or around 11:00 p.m., Mr. Snyder filed an ex parte Petition

       under 28 U.S.C. § 1782 in the U.S. District Court for the District of New Jersey, Case No.

       21-cv-00819 BRM/ESK (the “New Jersey Petition”), which seeks an order granting leave

       to serve a subpoena on Verizon Communications, Inc. The requested subpoena seeks phone

       records, billing records and text messages for John Moag’s personal cell phone and phone

       records of Moag & Co. Petitioner has not notified Respondent or Mr. Moag of this Petition

       and, because the Petition is captioned “Ex Parte,” as yet it presumably has not served on

       Verizon. A copy of the Petition is attached as Exhibit A, and a copy of the requested

       subpoena to Verizon is attached as Exhibit B.

   2. Mr. Snyder included as support for the New Jersey Petition a copy of this Court’s Order

       granting Snyder’s § 1782 Petition in this matter, a copy of Magistrate Judge Copperthite’s

       Order of December 17, 2020, and a declaration by a Reed Smith lawyer, David Murphy,

       authenticating the materials submitted (Exhibits C, D and E).




                                                 1
     Case 1:20-cv-02705-ELH Document 47 Filed 01/19/21 Page 2 of 3



3. The New Jersey Petition does not inform the New Jersey Court of the Rule 72 Objections

   to Judge Copperthite’s Order now pending in this Court.

4. Because the Verizon records sought in the subpoena at issue in New Jersey duplicate

   records at issue in this Court, Respondent is moving to intervene and to transfer the New

   Jersey matter to this Court.

                                                      Respectfully submitted,

                                                     /s/ Joe R. Reeder
                                                     ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
                                                     Joe R. Reeder (#06701)
                                                     Stephen T. Fowler (#16881)
                                                     GREENBERG TRAURIG LLP
                                                     2101 L Street N.W.
                                                     Washington, D.C. 20037
                                                     (202) 331-3125
                                                     reederj@gtlaw.com
                                                     fowlers@gtlaw.com

                                                     William J. Murphy (#00497)
                                                     John J. Connolly (#09537)
                                                     ZUCKERMAN SPAEDER LLP
                                                     100 E. Pratt St., Suite 2440
                                                     Baltimore, Maryland 21202
                                                     (410) 332-0444
                                                     (410) 659-0436 (fax)
                                                     wmurphy@zuckerman.com
                                                     jconnolly@zuckerman.com

                                                     Attorneys for Respondent




                                           2
            Case 1:20-cv-02705-ELH Document 47 Filed 01/19/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of January 2021, I caused a copy of the foregoing to

be filed using the Court’s electronic case filing (ECF) which was then served on all counsel of

record.


                                                       /s/ Joe R. Reeder
                                                       Joe R. Reeder (#06701)
                                                       Stephen T. Fowler (#16881)
                                                       Greenberg Traurig, LLP
                                                       2101 L Street N.W.
                                                       Washington, D.C. 20037
                                                       (202) 331-3125
                                                       reederj@gtlaw.com
                                                       fowlers@gtlaw.com




                                                   3
